Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 1 of 23 PageID #: 42




                                                   EXHIBIT 2
                          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 2 of 23 PageID #: 43

                                                                   EXHIBIT 2


 US9237427                                        AT&T’s MMS Service (“The accused instrumentality”)
1. A method    The accused instrumentality practices a method of transmitting video messages (e.g., Video messages in the form of MMS) to
of             a mobile phone.
transmitting
video
messages to
a mobile
phone, the
method
comprising:




               https://www.att.com/support/article/wireless/KM1041906/
           Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 3 of 23 PageID #: 44

                                                   EXHIBIT 2




https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1260642?make=Samsung&model=SamsungG9
50U

As shown below, the accused instrumentality utilizes GPRS to provide MMS services.
           Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 4 of 23 PageID #: 45

                                                  EXHIBIT 2




https://www.att.com/support/article/wireless/KM1041906/
          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 5 of 23 PageID #: 46

                                                 EXHIBIT 2




https://www.etsi.org/deliver/etsi_ts/123100_123199/123140/03.00.01_60/ts_123140v030001p.pdf
                         Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 6 of 23 PageID #: 47

                                                                  EXHIBIT 2




              https://www.oreilly.com/library/view/from-gsm-to/9780470978221/c02_level1_11.xhtml

receiving     The accused instrumentality practices receiving over a network (e.g., GPRS network) at a message management system (e.g.,
over a        MMS system comprising MMS Sever and MMS Relay) a request (e.g., M-Send.req message) from a user (e.g., sender of the
network at a MMS) that a video message (e.g., video message in the form of MMS) be sent to a recipient mobile phone.
message
management
system a
request from
a user that a
video
message be
sent to a
recipient
                  Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 7 of 23 PageID #: 48

                                                     EXHIBIT 2


mobile
phone;




         https://www.openmobilealliance.org/release/MMS/V1_2-20050429-A/OMA-MMS-ENC-V1_2-20050301-A.pdf
          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 8 of 23 PageID #: 49

                                                 EXHIBIT 2




https://www.etsi.org/deliver/etsi_ts/123100_123199/123140/03.00.01_60/ts_123140v030001p.pdf
                          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 9 of 23 PageID #: 50

                                                                     EXHIBIT 2




               https://www.oreilly.com/library/view/from-gsm-to/9780470978221/c02_level1_11.xhtml

transmitting   The accused product practices transmitting an authorization request (e.g., RAND message as authentication and ciphering
an             request) to a mobile phone associated with the user, wherein the user needs to provide a user authorization response (e.g.,
authorizatio   SRES response message) in order for the video message (e.g., the video message in the form of MMS) to be sent to the
n request      recipient.
message to a
mobile
phone          As shown below the accused instrumentality utilizes GPRS network (e.g., 2G Network) in order to provide MMS services.
associated
with the
user,
          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 10 of 23 PageID #: 51

                                                  EXHIBIT 2




https://www.att.com/support/article/wireless/KM1041906/
          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 11 of 23 PageID #: 52

                                                 EXHIBIT 2




https://www.etsi.org/deliver/etsi_ts/123100_123199/123140/03.00.01_60/ts_123140v030001p.pdf
          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 12 of 23 PageID #: 53

                                                    EXHIBIT 2




https://www.oreilly.com/library/view/from-gsm-to/9780470978221/c02_level1_11.xhtml

As shown below, a RAND message in the form of a request is transmitted to the user.
          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 13 of 23 PageID #: 54

                                                   EXHIBIT 2




https://books.google.co.com/books/about/GPRS_in_Practice.html?id=ayRnFl0EvaEC

As shown below, in response to the RAND request message, the user sends SRES message as a response to the network.
Consequent upon
                         Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 14 of 23 PageID #: 55

                                                                  EXHIBIT 2




               https://books.google.co.com/books/about/GPRS_in_Practice.html?id=ayRnFl0EvaEC

wherein the    As shown below, in response to the RAND request message, the user sends SRES message as a response to the network.
user needs     Consequent upon
to provide a
user
                           Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 15 of 23 PageID #: 56

                                                                 EXHIBIT 2


authorizatio
n response
in order for
the video
message to
be sent to
the
recipient; at
least partly
in response
to receiving
an
authorizatio
n response
from the
user,
initiating the
transmission
of the video
message to
the recipient
mobile
phone;




                 https://books.google.co.com/books/about/GPRS_in_Practice.html?id=ayRnFl0EvaEC
          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 16 of 23 PageID #: 57

                                                 EXHIBIT 2




https://www.etsi.org/deliver/etsi_ts/123100_123199/123140/03.00.01_60/ts_123140v030001p.pdf
                         Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 17 of 23 PageID #: 58

                                                                    EXHIBIT 2




              https://www.etsi.org/deliver/etsi_ts/123100_123199/123140/03.00.01_60/ts_123140v030001p.pdf


              As shown below, in the event of the success/failure of authorization or authentication, the network can accept or reject the
              MSS transmission to the recipient.




              https://www.openmobilealliance.org/release/MMS/V1_2-20050429-A/OMA-MMS-ENC-V1_2-20050301-A.pdf

determining   The accused product discloses determining whether the recipient mobile phone (e.g., MMS receiving mobile phone) is capable
whether the   of receiving an MMS (Multimedia Messaging Service) message (e.g., video message, picture message etc.).
recipient
                         Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 18 of 23 PageID #: 59

                                                                   EXHIBIT 2


mobile         AT&T server determines whether recipient mobile phone is capable of receiving MMS message as if it is capable, it send
phone is       MMS directly to the recipient mobile phone, otherwise it sends an SMS WAP Push message having an URL or link to view
capable of     the message online.
receiving an
MMS
(Multimedia
Messaging
Service)
message;




               https://www.att.com/support/article/wireless/KM1041906/

when the       The accused product discloses when the recipient mobile phone (e.g., MMS receiving mobile phone) is capable of receiving an
recipient      MMS message (e.g., video message, picture message etc.), having the video message delivered to the recipient mobile phone
mobile         (e.g., MMS receiving mobile phone) via an MMS message (e.g., video message, picture message etc.).
phone is
capable of     AT&T server determines whether recipient mobile phone is capable of receiving MMS message as if it is capable, it send
receiving an   MMS directly to the recipient mobile phone, otherwise it sends an SMS WAP Push message having an URL or link to view
MMS            the message online.
message,
having the
                          Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 19 of 23 PageID #: 60

                                                                  EXHIBIT 2


video
message
delivered to
the recipient
mobile
phone via an
MMS
message;
and




                https://www.att.com/support/article/wireless/KM1041906/
         Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 20 of 23 PageID #: 61

                                               EXHIBIT 2




https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1260642?make=Samsung&model=SamsungG9
50U
                        Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 21 of 23 PageID #: 62

                                                               EXHIBIT 2




             https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1260642?make=Samsung&model=SamsungG9
             50U
when the     The accused product discloses when the recipient mobile phone (e.g., MMS receiving mobile phone) is not capable of
recipient    receiving an MMS message (e.g., video message, picture message etc.), having access to the video message provided to the
mobile       recipient mobile phone (e.g., MMS receiving mobile phone) via a SMS (Short Message Service) WAP (Wireless Application
phone is not Protocol) push message (e.g., text message containing link to view the MMS online).
capable of
receiving an AT&T server determines whether recipient mobile phone is capable of receiving MMS message as if it is capable, it send
MMS           MMS directly to the recipient mobile phone, otherwise it sends an SMS WAP Push message having an URL or link to view
message,      the message online.
having
access to the
video
message
provided to
                           Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 22 of 23 PageID #: 63

                                                                     EXHIBIT 2


the recipient
mobile
phone via a
SMS (Short
Message
Service)
WAP
(Wireless
Application
Protocol)
push
message,




                https://www.att.com/support/article/wireless/KM1041906/

wherein the     The accused product discloses the SMS WAP push message (e.g., text message containing link to view the MMS online)
SMS WAP         includes an option of connecting to a specified URL (Uniform Resource Locator) (e.g., link) via a recipient mobile phone (e.g.,
push            MMS receiving mobile phone) browser (e.g., mobile phone browser to view the MMS content online) to access the video
message         message.
includes an
option of
connecting
to a
specified
URL
(Uniform
Resource
                         Case 2:21-cv-00117-JRG Document 1-2 Filed 03/31/21 Page 23 of 23 PageID #: 64

                                                                 EXHIBIT 2


Locator) via
a recipient
mobile
phone
browser to
access the
video
message.




               https://www.att.com/support/article/wireless/KM1041906/
